In a matrimonial action, Alan P. Rosefielde, a nonparty witness, appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Spatt, J.), dated July 20, 1981, as, upon denying defendant’s motion to punish him for contempt, directed him to appear for a further examination before trial and to answer certain questions. Order affirmed insofar as appealed from, with $50 costs and disbursements. The examination shall proceed at the place designated in the order under review, at a time to be fixed in a written notice of not less than 10 days, to be given by *656defendant, or at such other time and place as the parties may agree. A review of the record reveals that at his examination before trial, the plaintiff, whenever asked about various aspects of his finances, authorized counsel for the defendant to obtain the information from his attorney, Alan P. Rosefielde, the appellant herein. However, at the appellant’s deposition, he refused, inter alia, to answer questions as to whether plaintiff has assets of any kind outside of the United States, and as to whether he has knowledge of any tax free income received by plaintiff. Special Term held that “it is clear that the plaintiff Norman Ostrin has waived any attorney-client privilege as to transactions between himself and attorney Rosefielde.” We agree. A review of the record reveals that the plaintiff gave the defendant express authorization to examine Rosefielde as to all of plaintiff’s financial transactions and to obtain all pertinent documents. At the very least, the questions involved on this appeal relate either directly or indirectly to matters concerning which the plaintiff has opened the door (see Hamlin v Hamlin, 224 App Div 168,173). In any event, we hold that the matters under inquiry are not protected by the privilege. They merely concern information concerning the finances of the plaintiff and will not require disclosure of any confidential communications which arise in the context of an attorney-client relationship (see, e.g., Matter of Levinsky, 23 AD2d 25, 31; Mutual Life Ins. Co. ofN. Y. v Tailored Woman, 276 App Div 144; Matter of Circle Floor Co. v Siltan Corp., 36 Mise 2d 634). Appellant has failed to meet his burden of establishing that the information sought to be protected from disclosure was a “confidential communication” made to him by the plaintiff for the purpose of obtaining legal advice or services (see Matter of Priest v Hennessy, 51 NY2d 62, 68-69). Cohalan, J. P., Thompson and Bracken, JJ., concur.